On Motion to Dismiss
The opinion of the Court was delivered by
Fenner, J,
This is an appeal from an order of removal of the caúselo the Federal Court. The judge, having recused himself, appointed an attorney to act as judge ad hoe, who sat on the trial of the petition for removal and rendered in open court the order of removal and also the order granting an appeal from the same. These orders were not signed, but were duly entered on the minutes of the court, as appears from the record certified by tlie 'clerk of the court.
The ground of the motion to dismiss is that the orders of removal and of appeal were not sighed by the judge ad hoe, and that the minutes of the court upon which said orders were entered were not signed by him, but by the regular judge of the court.
*365The orders, being rendered in open court and entered on the minutes, were of a character not requiring independent signature. The correctness of the minutes is sufficiently attested by the certificate of the clerk and the signature of the regular judge, who doubtless signed them because the proceedings in this case were probably but a part of those of the day for which the minutes were kept.
The appellee’s objection is equivalent to saying that he has obtained no valid order of removal. If that be true, our action on the merits will either secure him one, which he desires, by affirming the ordCr, or in case of reversal, will leave him in no worse case, than that in which Ms own contention places him.
The motion to dismiss is, therefore, denied.